Title: From George Washington to William Triplett, 24 September 1797
From: Washington, George
To: Triplett, William



Sir,
Mount Vernon 24th Sepr 1797.

I have examined my land papers, but find I possess none which relate to my purchase from Mr Simon Pea[r]son, all of them having been turned over, with my transfer, to Mr Lund Washington.
I can form no idea of what Grafton Kirk &ca are to exhibit in evidence on this occasion. I sincerely believe that all the proceedings in, & docking of, the entail of the land to which Mr Thos Pearson now sets up a claim, were strictly conformable to law, and of more validity than Grafton’s testimony; whose character, if I have not an erroneous impression of it, is not quite immaculate, but so much the reverse, as to be a ready witness upon all occasions. Nothing suggests itself to my mind as ground on which a suit can be instituted, unless it be alledged that some of the Jurors were not freeholders—a thing I never have heard surmised, and strange indeed to be proved, five and thirty years after their verdict was given and (as I presume) admitted to record.
The Deeds, if well drawn, do, no doubt, recite the case, & names of the Jurors, but admitting the foregoing mistake in the Sheriff, would a Court of equity suffer an innocent purchaser to sustain an injury from the misconception or inattention of that Officer to his duty? I think not.
You told me on Saturday that Simon Pearson left no legitimate children, and that his Brother Thomas was the lawful heir, but to whom has descended; or rather to whom did Simon (if he left a Will) bequeath his Estate? For if there be any irregularity in the process of docking the Entail, and Thos should, which I think not at all likely, recover the land for which he is contending, that estate must be resorted to: It cannot surely be in possession of Thomas, for in that case the contest wd be with himself, because he wd have to pay for all he obtained.

When you know the result of the evidence you are summoned to hear, I shd be glad to be informed of it—& with esteem I am Sir—Yr Very Hble Servant

Go: Washington

